                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

LAURA EWING,                            )
                                        )
       Plaintiff,                       )
                                        )
       v.                               )     No.1:18-cv-1743-JRS-DML
                                        )
MED-1 SOLUTIONS, LLC,                   )
                                        )
       Defendant.                       )

                       Amended Case Management Plan

       On March 26, 2019, this case was stayed pending a decision from the

Supreme Court of the United States in Rotkiske v. Klemm, 139 S. Ct. 1259, 203 L.

Ed. 2d 271 (2019). The parties were ordered to file a revised case management plan

within fourteen days of a decision from The Supreme Court (Dkt. 34). The Supreme

Court issued a ruling in Rotkiske on December 10, 2019, so the revised CMP was

due on December 24, 2019. The parties filed their revised CMP on February 11,

2020. Because of the parties’ failure to submit the case management plan timely, the

court will shorten the parties’ proposed deadlines by 49 days. Accordingly, the Case

Management Plan in this matter (Dkt. 18) is hereby amended as follows:


III.   Pretrial Pleadings and Disclosures

       Plaintiff shall disclose the name, address, and vita of any expert witness, and
       shall serve the report required by Fed. R. Civ. P. 26(a)(2) on or before June
       19, 2020. Defendant shall disclose the name, address, and vita of any expert
       witness, and shall serve the report required by Fed. R. Civ. P. 26(a)2) on or
       before July 20, 2020.
       Any party who wishes to limit or preclude expert testimony at trial shall file
       any such objections no later than October 19, 2020.

       All parties shall file and serve their final witness and exhibit lists on or before
       August 27, 2020.

 IV.   Discovery and Dispositive Motions

       Statement of the claims or defenses are due by April 11, 2020.

       Dispositive motions shall be filed by June 19, 2020, non-expert witness
       Discovery and discovery relating to liability issues shall be completed by
       April 19, 2020; expert witness discovery and discovery relating to damages
       shall be completed by September 21, 2020.


VI.    Trial Date

       The parties request a trial date in December 2020. The trial is by jury and is
       anticipated to take 2-3 days.




       So ORDERED.

        Date: 2/14/2020                     ____________________________________
                                               Debra McVicker Lynch
                                               United States Magistrate Judge
                                               Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system
